Case 4:20-cv-40148-TSH Document 54 Filed 03/04/21 Page 1 of 2

UNITED STATES DISTRICT COURT
DISTRICT OF MASSACHUSETTS

BRAC AG IAG OG AO A KEK

Andrea Brooks,
Plaintiff

V.
Civil No. 4:20-cv-40148-DHH
William Albert D'Errico, Jr., et al.,

Defendants
BECCA CROCCO IA KICK kK

*¥* * * &¥ &€ €

CONSENT TO PROCEED BEFORE A U.S. MAGISTRATE JUDGE
In accordance with 28 U.S.C. § 636(c) and Rule 73(b) of the Federal Rules of Civil
Procedure, the undersigned pro se party or counsel of record consent to have Magistrate
Judge David H. Hennessy conduct all further proceedings in this case, including bench or
jury trial, and order the entry of final judgment, with direct review by the First Circuit
Court of Appeals if any appeal is filed.
Party Represented Signature Date

Cynthia P. Gilman, Esquire /s/ Cynthia P. Gilman, Esquire March 4, 2021

Respectfully submitted,

Dated: March 4, 2021 /s/ Cynthia P. Gilman, Esquire
Cynthia P. Gilman. Esquire, Pro Se Co-Defendant
The Law Offices of Cynthia P. Gilman, PLLC
38 W. Brook St.
Manchester, NH 03101
(603) 623-1222

CERTIFICATE OF SERVICE

I HEREBY CERTIFY THAT THIS Consent was served on the following persons on this date
and in the manner specified herein:
Case 4:20-cv-40148-TSH Document 54 Filed 03/04/21 Page 2 of 2

Via first class mail:
Andrea Brooks, Plaintiff, 96 Old County Road, Winchendon, MA 01475

Karen Delaney a/k/a Karen D’Errico, 4 Bridge Street, Bedford, MA 01730
Gerald Thomas Delaney, 4 Bridge Street, Bedford, MA 01730

All other parties via electronic notice.

Dated: March 4, 2021 /s/ Cynthia P. Gilman, Esquire
Cynthia P. Gilman, Esq., Pro Se Co-Defendant
